department of the treasury internat revenue service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date mx date motes sisi s person to contact identification_number contact telephone number in reply refer to te_ge review staff ein uil certified mail-return receipt requested last date for filing a petition with the tax_court april 20xx dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status based upon the above we are revoking your organization's cxemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to october 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code sos you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending september 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the intemal revenue code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886-a ' schedule number or exhibit aa aa explanations of items name of taxpayer tax identification_number year period ended org issue whether org org incorporated qualifies for exemption under sec_501 of the internal_revenue_code facts the co-1 co-1 recognized org articles of incorporation conformed to law per the provisions of the xyz nonprofit corporation act and issued them a certificate on incorporation on march 19xx co-1 number the internal_revenue_service issued org a determination_letter dated september 19xx which granted them exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 org non-profit corporate status has been revoked by the xyz commission due to being inactive and beyond appeal period effective june 20xx regulatory org has repeatedly failed to file a timely annual information_return form_990 return of organization exempt from income_tax for fiscal years ended september 20xx 20xx 20xx and 20xx delinquent org forms were subsequently secured_by the irs as follows date org form_990 fiscal_year ended __ received by the irs 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx penalties and interest for late filing have not been paid above returms required to be filed four and one-half months after the end of the fiscal_year forms were signed by secretary secretary corporate officer of org org repeatedly failed to file a timely quarterly employment_tax return form_941 employer’s quarterly federal tax_return for each quarter of calendar years 20xx 20xx 20xx and 20xx and repeatedly failed to deposit required employment_taxes form 886-a 1-19xx catalog number 20810w page -___publish no urs gov department of the treasury-internal revenue service form 886-a schedule number or exhibit rev january 19xx explanations of items name of taxpayer tax identification_number year period ended org xx date co-1 company secretary legend org organization name secretary xyz state delinquent org fornn sec_941 were subsequently secured_by the irs as follows calendar yearended date org quarterly form sec_941 received by the ir sec_12 20xx 20xx 20kx 20xx 20xxk 20xx 20xx 20xx tax due form sec_941 were signed by secretary secretary corporate officer of org above quarterly retums required to be filed by the last day of the month following the end of each quarter employment_taxes per sec_3101 sec_3111 and sec_3402 have not been paid interest and penalties for failure_to_file required tax returns and failure also have not been paid law sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section b organizational_test da general foc 886-a 1-l9nx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit seon rev 886-a january 19xx explanations of items name of taxpayer org legend org organization name secretary n i gtete tax identification_number year period ended xx date ori i sompany secretary i an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes ii in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 therefore an organization which by the terms of its articles is formed ‘for literary and scientific purposes within the meaning of sec_501 of the code shall if it otherwise meets the requirements in this paragraph be considered to have met the organizational_test similarly articles stating that the organization is created solely to receive contributions and pay them over to organizations which are described in sec_501 and exempt from taxation under sec_501 are sufficient for purposes of the organizational_test moreover it is sufficient if the articles set forth the purpose of the organization to be the operation of a school for adult education and describe in detail the manner of the operation of such school in addition if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test see subparagraph of this paragraph for rules relating to construction of terms iii an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or ‘to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code iv in no case shall an organization be considered to be organized exclusively for one or more cxempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 the fact that the actual operations of such an organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test similarly such an organization will not meet the organizational_test as a result of statements or form 886-a 1-19nn catalog number 10w page jpablisn ss ro department are asupy al revenue service form 886-a rev january 1onn explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org xx date coo-1 company secretary legend org organization name secrecary nsa stmce other evidence that the members thereof intend to operate only in furtherance of one or more exempt purposes v an organization must in order to establish its exemption submit a detailed statement of its proposed activities with and as a part of its application_for exemption sce paragraph b of sec_1_501_a_-1 articles of organization -for purposes of this section the term articles of organization or articles include the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created authorization of legislative or political activities -an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it - to devote more than an insubstantial part of its activities to attempting to influence legislation by propaganda or otherwise or directly or indirectly to participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office or ii to have objectives and to engage in activities which characterize it as an action_organization as defined in paragraph c of this section the terms used in subdivisions and of this subparagraph shall have the meanings provided in paragraph c of this section an organization's articles will not violate the provisions of paragraph b i of this section even though the organization's articles expressly empower it to make the election provided for in sec_501 with respect to influencing_legislation and only if it so elects to make lobbying or grass_roots_expenditures that do not normally exceed the ceiling amounts prescribed by sec_501 and d distribution of assets on dissolution -an organization ts not organized exclusively for one or more exempt purposcs unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such mamner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the form 886-a 1-19xx catalog number 20810w page publish noars gov department of the treasury-internal revenue service schedule number or exhibit ’ form 886-a revcanaty wx explanations of items name of taxpayer tax identification_number year period ended org rm ntt end lewantt rg ordqanizatien name organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders construction of terms --the law of the state in which an organization is created shall be controlling in construing the terms of its articles however any organization which contends that such terms have under state law a different meaning from their generally accepted meaning must establish such special meaning by clear_and_convincing reference to relevant court decisions opinions of the state attorney-general or other evidence of applicable state law applicability of the organizational_test -a determination by the commissioner or a district_director that an organization is described in sec_501 and exempt under sec_501 will not be granted after date regardless of when the application ts filed unless such organization meets the organizational_test prescribed by this paragraph if before date an organization has been determined by the commissioner or district_director to be exempt as an organization described in sec_501 or in a corresponding provision of prior_law and such determination has not been revoked before such date the fact that such organization does not meet the organizational_test prescribed by this paragraph shall not be a basis for revoking such determination accordingly an organization which has been determined to be exempt before date and which does not seek a new determination of exemption is not required to amend its articles of organization to conform to the rules of this paragraph but any organization which seeks a determination of exemption after date must have articles of organization which meet the rules of this paragraph for the rules relating to whether an organization determined to be exempt before date is organized exclusively for one or more exempt purposes sce cfr -1 regulation as made applicable to the code by treasury_decision approved date f_r c b sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees torm 886-a 1-19xnx catalog number 0w page publish no irs gov departmentor the preastuy-internal revenue service form 886-a revsslanuary 19k explanations of items schedule number or exhibit name of taxpayer_identification_number year period ended __org legeny org secretary nyz state - crganizetion name xx date co-1 company secretary and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the irs's position that org failed to meet the organizational_test requirements per sec_1_501_c_3_-1 it is also the irs’s position that org firmly established that they refused to comply with the conditions required for the continuation of their exempt status by repeatedly failing to file timely tax and information returns for years 20xx 20xx 20xx 20xx and by refusing to deposit employment_taxes withheld from employees and required employer social_security and medicare taxes for years 20xx 20xx 20xx and 20xx totaling dollar_figure excluding interest and penalties even if all required employment_taxes interest and penalties are subsequently paid the organization’s status will still be revoked for failure to meet the organizational_test accordingly the organization's exempt status is revoked effective october 20xx form_1120 u s corporate_income_tax return returns should be filed for the tax periods ending on or after september 20xx please send a complete and accurate form_1120 for fiscal years ended september 20xx 20xx 20xx 20xx and 20xx to the following address form 886-a 1-l9xn catalog number 1ow page publish nours gov department of the preasury-internal revenue service tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
